Citation Nr: 9914822	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated at 10 percent disabling.  

2.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision by the VA RO which denied an increase in a 10 
percent rating for a postoperative left knee injury and 
chronic indigestion with hiatal hernia.  


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a left knee 
injury produce impairment which is equivalent to a 
symptomatic knee following removal of a semilunar cartilage.  
Range of motion of the left knee is 0 degrees extension to 
110 degrees flexion, with pain at extremes of motion; there 
is no objective evidence of recurrent subluxation or lateral 
instability; and there is no arthritis of the joint.

2.  The veteran's hiatal hernia is productive of complaints 
of recurrent epigastric distress and occasional 
regurgitation; the condition is not productive of 
considerable impairment of his health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A § 1155 
(West 1991 & Supp. 1998); 38 C.F.R.§ 4.71a, Codes 5257, 5258, 
5259, 5260, 5261 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1987 to November 1993.  A review of his service 
medical records reveals that he was seen on numerous 
occasions for complaints of abdominal pain.  He was diagnosed 
with gastritis and duodenitis.  In July 1992, he injured his 
left knee while playing basketball.  In October 1992, he 
underwent left knee arthroscopic surgery which included a 
partial lateral meniscectomy for a tear of the meniscus, and 
he was also noted to have a partial anterior cruciate 
ligament tear and chondromalacia patella.  Later medical 
records show a good recovery from the operation, and the 
veteran's left knee symptoms were primarily attributed to 
chondromalacia.  He was medically discharged due to his left 
knee disability in 1993.  

During a VA orthopedic examination in June 1994, the veteran 
reported that he had left knee pain and swelling while 
walking or standing.  On examination, it was noted that he 
had a sturdy build and powerfully developed lower 
extremities.  He walked with a normal quick-step gait, 
without a limp.  Slight, minimal crepitation under the left 
patella was noted.  He had full range of motion without pain.  
The examiner noted that there was minimal laxity, varus 
valgus stress left knee.  Drawer sign was negative and the 
veteran could do a full knee bend without pain.  The 
diagnosis was post-operative chondromalacia left patella with 
residuals.  The X-ray report noted no significant 
pathological findings related to the left knee.  

On VA general examination in June 1994, the veteran reported 
that during service he developed midepigastric and right 
upper quadrant pain with blood in the stool.  He related 
that, at the time, he was given a variety of treatments for 
his symptoms, without positive results. It was noted that he 
had a stocky build, was well nourished and well developed.  
His weight was recorded at 189 pounds, that being his maximum 
weight in the past year.  He denied symptoms of diarrhea, 
vomiting, or melena since 1992.  Abdominal examination was 
negative.  The diagnosis was chronic indigestion with 
abnormal upper gastrointestinal series (hiatal hernia).  

In a September 1994 decision, the RO granted service 
connection for postoperative residuals of a left knee injury, 
rated 10 percent, and chronic indigestion with hiatal hernia, 
rated 10 percent.  

A private operative report from September 1996 reveals the 
preoperative diagnosis was internal derangement of the left 
knee.  The veteran underwent an examination of the left knee 
under anesthesia, with arthroscopic partial lateral 
meniscectomy.  The postoperative diagnosis was torn lateral 
meniscus of the left knee.  

The veteran filed a claim for an increased rating for his 
left knee condition in February 1997.  

On VA orthopedic examination in April 1997, the veteran 
related his history of an injury to his left knee.  He said 
that he had daily swelling in the left knee after standing at 
work.  He worked as a letter carrier for the post office.  
The veteran related that he felt that his knee would buckle 
or give way.  He reported that he had persistent left knee 
pain immediately inside and under the patella, more to the 
lateral surface of the knee.  It was noted that taking the 
knee through nearly full range of motion was painful.  The 
doctor described the veteran as muscular, with powerful 
quadriceps.  The knees felt symmetrical.  The examiner 
observed that the veteran walked with a normal but careful 
antalgic gait.  No visible swelling of the left knee was 
noted.  Some subpatellar crepitation was revealed.  Pressure 
on the patella on the kneecap did not cause pain.  The 
quadriceps were strong and equal.  The veteran had tenderness 
of the lateral plica area and over the insertion of the 
patellar tendon.  He could extend and lock the knee but this 
was uncomfortable on flexion at 0.  The examiner noted that 
the veteran had pain on flexion after 110 degrees and did not 
wish to further flex the knee.  The knee was stable medially, 
laterally, posteriorly, and anteriorly, but torsion on the 
knee was painful over the lateral collateral area of the 
knee.  The veteran was able to do a complete squat but he had 
pain on the left knee during this maneuver.  The diagnoses 
were cartilage tears with ligament strain, left knee 
postoperative arthroscopy, times two, with symptoms and 
painful motion.  X-rays of the left knee were normal.  

On VA alimentary examination in April 1997, the veteran 
related that he had nearly daily symptoms of bloating, some 
easy fullness, and some gas.  He indicated that occasionally 
he had an uncomfortable feeling in the lateral umbilicus 
area, which he described as "sort of pain".  He also 
reported that he frequently had a bad taste in his mouth and 
felt as if he might vomit.  He said he vomited several times 
during the prior month but only some acid phlegm type 
material.  He had no bleeding or colic.  The examiner noted 
that the veteran's color was good and he was muscular.  His 
weight was 195 pounds and he was 5'6" tall.  The veteran was 
not in pain during the examination.  The diagnosis was hiatal 
hernia, symptomatic.  X-rays revealed a normal esophagus, 
stomach, and duodenum.  

II.  Analysis

The veteran's claims for increased ratings for his left knee 
disability and hiatal hernia are well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

A.  Left Knee Disability

The veteran's left knee disorder has been rated as 10 percent 
disabling.

A knee impariment with recurrent subluxation or lateral 
instability is rated 10 percent when slight and 20 percent 
evaluation when moderate.  38 C.F.R. 4.71a, Code 5257.

A symptomatic knee following removal of a semilunar cartilage 
is rated 10 percent.  38 C.F.R. § 4.71a, Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent.  38 C.F.R. § 4.71a, Code 5258.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  Limitation of extension of a leg is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261.  Standard motion of a 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.  

During service in 1992, the veteran had a partial lateral 
meniscectomy of the left knee and was also noted to have a 
partial anterior cruciate ligament tear and chondromalacia.  
In 1996 he had another left knee partial lateral 
meniscectomy.  The 1997 VA shows that the veteran's left knee 
disability is currently manifested by some subpatellar 
crepitation and tenderness.  Range of motion of the knee was 
from 0 degrees extension to 110 degrees of flexion, with pain 
at extremes of motion.  There was no objective evidence of 
ligamentous laxity, including recurrent subluxation or 
lateral instability.  X-rays of the left knee were normal.

The recent evidence does not show even slight recurrent 
subluxation or lateral instability of the left knee, and thus 
a compensable rating under Code 5257 is not warranted.  
38 C.F.R. § 4.31.

The veteran does have some left knee symptoms following 
partial lateral meniscectomies, and related impairment is 
equivalent to a symptomatic knee following removal of a 
semilunar cartilage; such is to be rated 10 percent under 
Code 5259.  The evidence does not show he currently has a 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint; thus a 20 percent 
rating under Code 5258 is not in order.

With regard to Codes 5260 and 5261, although the veteran had 
pain or discomfort at extremes of left knee motion from 0 to 
110 degrees, limitation of motion is not to a compensable 
degree under such codes.  Even assuming that pain on use of 
the joint further limits motion to the extent that a 10 
percent rating would be warranted, there is no credible 
evidence that pain on use restricts motion to the extent 
required for a higher rating of 20 percent.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The veteran does not have left knee arthritis.  As he does 
not have arthritis with limitation of motion of the knee, 
plus a compensable degree of instability, dual ratings based 
on such do not apply to this case.  VAOPGCPREC 9-98 and 23-
97.

Since the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for a 
left knee disability, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Hiatal Hernia

The veteran's hiatal hernia has been rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
This code provides a 10 percent evaluation for a hiatal 
hernia manifested by 2 or more of the symptoms, of less 
severity, for a 30 percent evaluation.  A 30 percent 
evaluation is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

During the 1997 VA examination, the veteran reported that he 
had daily symptoms of bloating, easy fullness, and some gas.  
He indicated that he occasionally had pain in the lateral 
umbilicus area.  He reported that he vomited an acid phlegm 
material several times during the previous month.  His weight 
was 195 pounds.  The diagnosis was symptomatic hiatal hernia, 
although X-rays did not show a current hiatal hernia.  The 
evidence of record reveals that the veteran's hiatal hernia 
is manifested by subjective symptoms such as epigastric 
distress and occasional regurgitation.  His weight has 
increased from 189 pounds in 1994 to 195 pounds in 1997.  
There is no medical evidence that his condition results in 
considerable impairment of health as required for a 30 
percent rating under Code 7346.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 10 percent for a hiatal 
hernia must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

An increased rating for a left knee disability is denied. 

An increased rating for a hiatal hernia is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 


